FOR PUBLICATION

  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT


CINDY LEE GARCIA,                       No. 12-57302
               Plaintiff-Appellant,
                                           D.C. No.
                 v.                     2:12-cv-08315-
                                          MWF-VBK
GOOGLE, INC., a Delaware
Corporation; YOUTUBE, LLC, a
California limited liability company,      ORDER
               Defendants-Appellees,

                and

NAKOULA BASSELEY NAKOULA, an
individual, AKA Sam Bacile; MARK
BASSELEY YOUSSEF; ABANOB
BASSELEY NAKOULA; MATTHEW
NEKOLA; AHMED HAMDY; AMAL
NADA; DANIEL K. CARESMAN;
KRITBAG DIFRAT; SOBHI BUSHRA;
ROBERT BACILY; NICOLA BACILY;
THOMAS J. TANAS; ERWIN
SALAMEH; YOUSSEFF M. BASSELEY;
MALID AHLAWI,
                      Defendants.
2                    GARCIA V. GOOGLE

                    Filed March 14, 2014

          Before: Sidney R. Thomas, Chief Judge
                 and En Banc Coordinator.


                          ORDER

    A judge of this Court has made a sua sponte request for
a vote on whether to rehear en banc the panel’s order of
February 28, 2014 denying a stay of the panel’s prior orders,
as amended, directing Google and YouTube to remove
immediately all or part of a film entitled “Innocence of
Muslims” from its platforms worldwide and to prevent
further uploads.

    Pursuant to General Order 5.5(b), a vote of the non-
recused active judges was conducted as to whether to rehear
the panel order en banc. A majority of the non-recused active
judges did not vote in favor of rehearing en banc.

     Therefore, pursuant to General Order 5.5(c), the panel
shall resume control of the case. Any further proceedings as
to the panel opinion, including any petitions for rehearing and
rehearing en banc, will be considered separately.